Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Gilliat et al. (US 2017/0234116) and Behrmann et al. (US 2004/0099418), as discussed in the action dated 12/21/21.
The prior art of record fails to disclose, alone or in combination, the key features of “the sheath is a hollow, annular member comprising an inner wall and an outer wall connected by a first end wall and a second end wall, wherein the sheath encapsulates an entire length of the perforating gun and substantially the ends of the perforating gun; and powdered acid carried in the internal chamber defined by the sheath, wherein the powdered acid is configured to react with the subterranean zone when applied to the subterranean zone responsive to at least some of the plurality of shaped charges being fired” in combination with the other limitations currently presented in the combination of claim 1.
The prior art of record fails to disclose, alone or in combination, the key features of “flowing the released powdered acid into the subterranean zone at the depth after releasing the powdered acid responsive to firing the plurality of shaped charges, wherein the released powdered acid is flowed into the subterranean zone by mixing the released powdered acid with a fluid flowed from a surface of the wellbore into the subterranean zone at the depth” in combination with the other limitations currently presented in the combination of claim 9.
The prior art of record fails to disclose, alone or in combination, the key features of “after triggering the perforating gun, flowing additional fluid into the wellbore to flow the released powdered acid into the subterranean zone through the plurality of perforations” in combination with the other limitations currently presented in the combination of claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676